Notice of Pre-AIA  or AIA  Status
Terminal Disclaimer
The terminal disclaimer filed on 7/6/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,254,073 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
Since no terminal disclaimers where field in regard Applications 15/821,372, 16/021,443, 16/281,239 and 16/258,982, the examiner maintains the previous double patenting as set forth in the previous office action (mailed 2/4/2020).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 7-9 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27, 29-31 and 34 of copending Application No. 15/821,372. 
	Claims 1, 3, 5-7, 9, 16 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 11, 14, and 17 of copending Application No. 16/021,443.
	Claims 1, 9 and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12 and 17-20 of copending Application No.16/281,239.
	Claims 1, 7, 9, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 and 11-13 of copending Application No.16/258,982.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, was amended to recite “path that is helical” (in regard to the first and second power cable journals).  It is unclear if the structure is “helical” than the path. The structure of the take up journals need to be such “helical”.

Response to Arguments
Applicant’s arguments, filed 7/6/2021, with respect to prior art rejection have been fully considered and appear persuasive.  
With respect to DP rejections, applicant asserts that he filed TDs for the copending applications.  However, only a TD regarding US 10,254,073 was filed and recorded as set forth above.  Thus, absent the require TDs the DP rejections are maintain as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.K/Examiner, Art Unit 3711                                                                                      2/18/2021

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711